              Case 1:20-cv-06942-VEC Document 28 Filed 11/16/20USDC
                                                                PageSDNY
                                                                     1 of 1
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
                                                                              DOC #:
    UNITED STATES DISTRICT COURT                                              DATE FILED: 11/16/2020
    SOUTHERN DISTRICT OF NEW YORK

     EMPLOYERS INSURANCE COMPANY                    Case No. 20-cv-06942(VEC)
     OF WAUSAU,

                            Plaintiff,              STIPULATION

     v.

     616 FIRST AVENUE LLC, FOURTH
     AVENUE PROPERTY OWNER LLC, and
     514 WEST 24TH OWNER LLC,

                            Defendants.


            IT IS HEREBY STIPULATED AND AGREED by and between the undersigned attorneys

    for Plaintiff Employers Insurance Company of Wausau and Defendants 616 First Avenue LLC,

    Fourth Avenue Property Owner LLC and 514 West 24th Owner LLC that: (1) Defendants agree to

    withdraw the pending Motion to Dismiss (ECF No. 16); and (2) the time within which Defendants

    must answer the Complaint is hereby extended until December 14, 2020.

     Dated: November 13, 2020                      Dated:   November 13, 2020

     By:      __________________________
              /s/ Cara C. Vecchione                By:      __________________________
              Gerald P. Dwyer, Jr. (gd0329)                 Greg G. Gutzler
              Cara C. Vecchione (cv2000)                    DICELLO LEVITT GUTZLER LLC
              ROBINSON & COLE LLP                           44 Madison Avenue
              666 Third Avenue, 20th Floor                  New York, New York 10022
              New York, New York 10017                      Telephone: (314) 833-6645
              Telephone: (212) 451-2900                     ggutzler@dicellolevitt.com
              gdwyer@rc.com
              cvecchione@rc.com                             Attorneys for Defendants 616 First
                                                            Avenue LLC, Fourth Avenue Property
              Attorneys for Plaintiff Employers             Owner LLC and 514 West 24th Owner
              Insurance Company                             LLC


The Clerk of Court is respectfully directed to terminate the open motion at docket entry 16.

   So Ordered: ______________________________________                    Date: November 16,2020
               Hon. Valerie E. Caproni
